Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorvik (US. Patent No. 6,341,632).

Referring to claim 1,

Sorvik, which is directed to timber harvesting and forestry: providing timber units with forestry machines and an operation processor; ((Sorvik Abstract disclosing that a control unit, suitably a computer, is arranged on the harvesting machine. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. It is interpreted that the control unit comprises an operation processor. Figure 18 also illustrates how picture information with respect to adjacent trees created by the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 12 lines 29-36 disclosing the invention may be arranged such that logs are laid into the processing parts by using a crane.)

detecting or receiving data from an information source, the data including worksite preparation data that includes data from other vehicles on the worksite, navigation data, or worksite situation data; (Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. Figure 18 illustrates how picture information with respect to adjacent trees created by the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 12 lines 38-48 disclosing that the computer arrangement of the harvest machine includes cross another computer adapted to obtain position information corresponding to the actual position of the harvesting machine from one or two occurring GPS units. The examiner is interpreting that cited portion of Sorvik provides for at least detecting or receiving worksite situation data. ) 

processing the data by the operation processor; (Sorvik column 3 lines 54-59 the computer arrangement is adapted to determine and register the position of the harvesting arrangement at the time of discharge from the harvesting arrangement of processed pieces of timber. Sorvik column 12 lines 50-59 disclosing the cross cutting computer registers quality and size regarding the pieces of timber and further another computer establishes means of information received regarding the position of the harvesting arrangement).)

setting operation parameters of the forestry machine based on the processing step; (Sorvik column 13 lines 7-22 disclosing the operating centre is coupled to the base computer and receives data used for evaluating and controlling a harvesting plan. This harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

and communicating instructions to the forestry machine by the operation processor, where the instructions include the operation parameters (Sorvik column 12 lines 2-7 disclosing that picture information with respect to adjacent trees from the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 13 lines 9-22 disclosing this harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received such as to move in the terrain and to automatically harvest trees which in the harvesting plan have been decided to be harvested.) 

Referring to claim 2,

Sorvik further discloses, wherein, during a harvesting operation, the worksite preparation data comprises at least one of assortment data of the worksite, assortment deviation data of the worksite, GIS-data, and weather forecast data.  (Sorvik column 11 line 60 to column 12 line 7 disclosing that Fig. 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis) disclosing that the computer arrangement of the harvest machine includes cross computing computer, and another computer adapted to obtain a position information corresponding to the actual position of the harvesting machine from one or two occurring GPS units.)

Referring to claim 4, 

Sorvik further discloses, wherein the operation processor detects or receives navigation data comprising at least one of location, heading, inclination, terrain, tree and timber unit location data.  (Sorvik column 5 lines 28-40 disclosing that the forest stand in the landscape region in question can be registered using photogrammetry and picture analysis techniques. Using an aerial photograph it is possible to distinguish individual trees. Using an appropriate picture analysis technique and having knowledge about different types of trees it is possible to 

Referring to claim 5, 

Sorvik further discloses, wherein the operation processor detects or receives worksite situation data comprising at least one of surrounding timber data, ground condition and weather data. (Sorvik column 5 lines 28-40 disclosing that the forest stand in the landscape region in question can be registered using photogrammetry and picture analysis techniques. Using an aerial photograph it is possible to distinguish individual trees. Using an appropriate picture analysis technique and having knowledge about characteristics of trees it is possible to obtain an accurate understanding of the timber quality and timber volume with respect to individual trees.)

Referring to claim 6,

Sorvik further discloses, further comprising providing at least one of a sensor, an onboard camera, or other imaging system for performing the detecting step. (Sorvik column 5 lines 28-40 disclosing that the forest stand in the landscape region in question can be registered using photogrammetry and picture analysis techniques. Using an aerial photograph it is possible to distinguish individual trees. Using an appropriate picture analysis technique and having knowledge about characteristics of trees it is possible to obtain an accurate understanding of the timber quality and timber volume with respect to individual trees.)

Referring to claim 8, 

Sorvik further discloses, wherein the operation processor receives worksite preparation data comprising the size, hardness and species of a tree to be harvested. (Sorvik column 5 lines 28-40 disclosing that the forest stand in the landscape region in question can be registered using photogrammetry and picture analysis techniques. Using an aerial photograph it is possible to distinguish individual trees. Using an appropriate picture analysis technique and having knowledge about different types of trees it is possible to obtain an accurate understanding of the timber quality and timber volume with respect to individual trees). Sorvik column 6 line 35 to column 7 line 3 disclosing the marking device marks pieces of timber with position information about the location of the tree or a code. This code can be used to distinguish between different harvested pieces of timber and may be used to associate a certain piece of time with position information such as place of growth of the timber, the quality and/or size of the piece of timber, silvicultural or geological conditions concerning place of growth, etc.  It is interpreted that the hardness of timber and species of timber would be obvious timber characteristics to incorporate to determine an accurate forest plan (more specifically necessary operating parameters for harvesting particular trees.)

Referring to claim 11,

Sorvik further discloses, further comprising: determining by the operation processor from the worksite situation data an irregular shaped tree capable of impacting process quality or quantity; (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 8 lines 49-60 disclosing a reproduction device is arranged in connection with sawing intake to reproduce an end surface of the piece of timber before the sawing and registers and stores this information with respect to shape and/or growth which may produce analysis with respect to growth. Additionally correction of harvesting plans may occur.)

and sending a signal to a production setting unit by the operation processor, where the signal is suitable for processing the irregular shaped tree. (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 13 lines 9-22 disclosing that the operating centre may receive data required for evaluation and control purposes such as harvesting plans. These harvesting plans may be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of Havimaki et al. (US 20120323453).

Referring to claim 3,

Sorvik does not disclose wherein, during a transporting operation, the worksite preparation data comprises at least one of current production inventory status data on the worksite, GIS-data, weather forecast data, and data from other vehicles on the worksite.

However Havimaki, which is directed to collecting data measured from operation and/or a state of a forestry machine, and/or describing an environment therefore, which may be processed and used for influencing one or more parameters controlling the operation of a forestry machine, teaches, wherein, during a transporting operation, the worksite preparation data comprises at least one of current production inventory status data on the worksite, GIS-data, weather forecast data, and data from other vehicles on the worksite. (Havimaki paragraph 28 teaching an environment parameter may be a parameter sensed such as the location, dimension, or amount of timber and terrain obstacles around a machine. Havimaki paragraphs 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. (It is interpreted that this is discussing loading a load and transferring the load i.e. a transporting operation). Havimaki paragraph 99 teaching the environment may be measured for a slope in the terrain. GPS data may be combined with terrain shape information to enable the machine adjustments, such as power, to be directly adjusted based on the GPS signal.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention in Sorvik in view of Havimaki to incorporate wherein, during a transporting operation, the worksite preparation data comprises at least one of current production inventory status data on the worksite, GIS-data, and weather forecast data. with the motivation of accounting for environment parameters that may necessitate a change in operating parameters. (Havimaki paragraph 99)

Referring to claim 12,

Havimaki further teaches, further comprising: determining by the operation processor from worksite situation data a load for moving logs over a terrain; (Havimaki paragraph 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may 

receiving information from the navigation data or another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain; (Havimaki paragraph 99 teaching the environment of the machine is measured for a slope in terrain so that the traction transmission parameters are changed to meet the requirements of the slopes. GPS data combined with terrain shape information enable machine adjustments, such as power to be directly adjusted on the basis of a GPS signal.)

and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route. (Havimaki paragraph 79 the invention enables one or more control parameters controlling the operation of the machine to be influenced, a control parameter may be a control signal transmitted to a motor or an actuator.)

It would be obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Havimaki to incorporate further comprising: determining by the operation processor from worksite situation data a load for moving logs over a terrain; receiving information from the navigation data or another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route with the motivation of having a machine automatically implement adjustments as necessary when performing an operation (transporting logs). (Havimaki paragraph 41) 

Referring to claim 13,

The examiner notes that the amended subject matter “a sensor for detecting data comprising worksite preparation data, navigation data, or worksite situation data that is shared with other vehicles on the worksite;” is not positively recited and therefore appears to occur outside the scope of the claim and does not hold patentable weight.  The examiner is interpreting that the prior art needs to disclose a sensor for detecting data comprising worksite preparation data, navigation data, or worksite situation data. 

Sorvik further discloses: at least one forestry machine having an engine, a drive assembly, an electronic control unit for operating the machine; (Sorvik Abstract disclosing a control unit is, suitably a computer, is arranged on the harvesting machine to control the mark device to mark pieces of timber. Sorvik column 12 lines 12-15 disclosing that the driver of the harvesting machine via the computer in the harvesting machine receive a cross-cutting suggestion from the control unit. It is interpreted that the harvesting machine would include an engine to supply power to the harvesting machine and a drive assembly to drive the machine.)

a sensor for detecting data comprising worksite preparation data, navigation data, or worksite situation data that is shared with other vehicles on the worksite; (Sorvik column 12 lines 40-49 disclosing the computer arrangement includes a computer adapted to obtain a position information corresponding to the actual position of the harvesting machine from one or two occurring GPS units. The one or more scanners are used to determine the distance to and scan respectively a part of the forest stand present in front of the driver of the harvesting machine. The examiner is interpreting that the cited portion of Sorvik discloses at least a sensor detecting worksite preparation data (determining the distance ahead of the machine a forest stand is present.) 

and9Attorney Docket: P26244-US-ORD an operation processor disposed in electrical communication with the sensor and configured to receive the data, the operation processor comprising a processor for executing a set of instructions to output signals to control the machine for performing the forestry operation. (Sorvik column 12 line 50 to column 13 line 22 disclosing as the harvesting work proceeds, the cross-cutting computer registers quality and size regarding the pieces of timber. The computer establishes by means of information received from the components the position of the harvesting arrangement. The computer may now by menus of the marking device apply a marking on the timber in the form of aa code, which is how the computer relates data characteristics for pieces of timber and the cross cutting computer. The cross cutting computer and the computer are adapted to communicate wirelessly via a transmitter and receiver and the computer communicates with the base computer. The base computer transmits data for evaluation and control purposes to the operating centre, such that the operating centre may deliver to the harvesting machine wirelessly so to automatically control the harvesting machine based on the data received.) 

Sorvik does not disclose a boom or a harvesting unit however

However, Havimaki further teaches a boom or a harvesting unit. (Havimaki paragraph 77 teaching measuring a parameter describing operation and/or state and/or environment of the forestry machine may be obtained from actuators, such as a boom and a harvester (interpreted as harvesting unit) and collected in a control unit.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Havimaki to incorporate a boom or a harvesting unit with the motivation of incorporating known forestry machines to make the operation more commercially viable. (Havimaki paragraph 77) 

Referring to claim 14,

Sorvik further discloses wherein the at least one forestry machine comprises a plurality of settings including production settings. (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time.)

propulsion settings, power settings, and equipment settings.

However Havimaki further teaches, propulsion settings, power settings, and equipment settings. (Havimaki paragraph 28 teaching an environment parameter may be a parameter sensed such as the location, dimension, or amount of timber and terrain obstacles around a machine. Havimaki paragraph 41 teaching that the users are allowed to configure the adaptiveness of the control system as desired and such settings may be integrated in the driver-specific settings of the control system together with other settings, such as loader adjustments. Havimaki paragraphs 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. Havimaki paragraph 99 teaching the environment may be measured for a slope in the terrain. GPS data may be combined with terrain shape information to enable the machine adjustments, such as power, to be directly adjusted based on the GPS signal.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Havimaki to incorporate wherein the at least one forestry machine comprises a plurality of settings including propulsion settings, power settings, and equipment settings, with the motivation of integrating multiple settings for facilitation of the operation of the machine by its control system as desired. (Havimaki paragraph 41)

Referring to claim 15,

Sorvik further discloses, wherein the operation processor forms part of the electronic control unit on the machine. (Sorvik Abstract disclosing a control unit, suitably a computer, is arranged on the harvesting machine to control the marking device to mark the piece of timber with position information or a code corresponding thereto by means of position information received from the position determining device. Sorvik column 12 lines 12-15 disclosing that the driver of the harvesting machine can through the computer within the harvesting machine receive a substantially more cross-cutting suggestion from the control unit.)

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of O’neil (WO 2013096716).

Referring to claim 7, 

Sorvik does not disclose wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity

However O’neil, which is directed to supporting agricultural operations and to adjusting machine settings, teaches, wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity. (O’neil paragraph 60 teaching 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil to incorporate wherein the setting step comprises optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity with the motivation of implementing adjustments that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 9,

O’neil further teaches, further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level.  (O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. The algorithm can include changing setting a first value if current machine speed and rpm satisfy a first condition, and changing a setting to a second value if current machine speed and rpm satisfy a second set of conditions. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc. )

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil to incorporate further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level with the motivation of implementing adjustments  that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 10,

O’neil further teaches, further comprising: determining from the worksite situation data an irregular power need; (O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. Teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

sending a signal to process power settings generated by the operation processor; (O’neil paragraph 5 teaching the MSOM of the machine is configured to cooperate with the MSAM to implement adjustments. O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. O’neil 

and handling trees in accordance with a performance level based on the irregular power need. (O’neil paragraph 25 teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil to incorporate further comprising: determining from the worksite situation data an irregular power need; sending a signal to process power settings generated by the operation processor; and handling trees in accordance with a performance level based on the irregular power need with the motivation of automatically adjusting operational parameters based on received information. (O’neil paragraph 31)

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of O’neil (WO 2013096716) and Eklund et al. (US 20100198466).

Referring to claim 16,

Sorvik further discloses: providing timber units with forestry machines and an operation processor; (Sorvik Abstract disclosing that a control unit, suitably a computer, is arranged on the harvesting machine. Sorvik column 11 line 60- column 12 line 7 disclosing that Fig 18 illustrates how a scanner supplies scanning information that is utilized by the control unit for determining cross-cutting or making a cross-cutting prognosis. It is interpreted that the control unit comprises an operation processor. Figure 18 also illustrates how picture information with respect to adjacent trees created by the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 12 lines 29-36 disclosing the invention may be arranged such that logs are laid into the processing parts by using a crane.)

processing the data by the operation processor; (Sorvik column 3 lines 54-59 the computer arrangement is adapted to determine and register the position of the harvesting arrangement at the time of discharge from the harvesting arrangement of processed pieces of timber. Sorvik column 12 lines 50-59 disclosing the cross cutting computer registers quality and size regarding the pieces of timber and further another computer establishes means of information received regarding the position of the harvesting arrangement).)

setting operation parameters of the forestry machine based on the processing step; (Sorvik column 13 lines 7-22 disclosing the operating centre is coupled to the base computer and receives data used for evaluating and controlling a harvesting plan.  This harvest plan can be 

communicating instructions to the forestry machine by the operation processor, where the instructions include the operation parameters; (Sorvik column 12 lines 2-7 disclosing that picture information with respect to adjacent trees from the scanner may be utilized as a basis for giving cross-cutting suggestions after suitable signal treatment in the computer. Sorvik column 13 lines 9-22 disclosing this harvest plan can be delivered to the harvesting machine wirelessly such that the harvesting machine is automatically controlled depending upon data received such as to move in the terrain and to automatically harvest trees which in the harvesting plan have been decided to be harvested.)

Sorvik does not explicitly disclose and optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity.

However O’neil further teaches and optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity. (O’neil paragraph 60 teaching based on an assessment of the revenue metrics a determination can be made as to whether a particular machine’s settings should be adjusted. A system of the invention can automatically change a machine’s parameter’s such as speed, or rpm and that the central fleet system can cooperate with the machine over a communication network to implement the adjustments.) 

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil to incorporate optimizing by the operation processor at least one of minimum fuel consumption, minimum wear on selected tools, maximum timber unit quality, and maximum productivity with the motivation of providing a real-time revenue/loss view to identify underperforming machine whose revenue performance may be improved by adjusting settings for machine parameters. (O’neil Abstract)

Sorvik in view of O’neil does not disclose detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including worksite preparation data, navigation data, or worksite situation data.

However Eklund, which is directed to providing an operator of a work machine with operating instructions, teaches, 

	detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including worksite preparation data, navigation data, or worksite situation data. (Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information. This may be important in cases where the ground conditions changes over time, if the weather changes (fall of rain, snow) etc. Further, established operating instructions may be altered according to individual characteristics of a specific work machine. The examiner is interpreting that the data shared is the worksite situation data to coordinate appropriate operating instructions.)

	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Sorvik and Eklund as Eklund further develops on the sources of data that can be incorporated to assist operation of work machines.

	Therefore one of ordinary skill in the art would have been motivated to modify the invention disclosed in Sorvik in view of O’neil and Eklund to incorporate detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including worksite preparation data, navigation data, or worksite situation data with the motivation of updating applicable operating instructions in response to gathered information that has changed, such as ground conditions, obtained from other machines previous completions of a work cycle. (Eklund paragraph 88) 

Referring to claim 17, 

O’neil further teaches, further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level.  (O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. The algorithm can include changing setting a first value if current machine speed and rpm satisfy a first condition, and changing a setting to a second value if current machine speed and rpm satisfy a second set of conditions. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc. )

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund and O’neil to incorporate further comprising generating by the operation processor power setting signals suitable to handle trees according to an expected performance level with the motivation of implementing adjustments that should be made to optimize the performance of the machine. (O’neil paragraph 60)

Referring to claim 18,

O’neil further teaches, further comprising: determining from the worksite situation data an irregular power need; (O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. Teaching that 

sending a signal to process power settings generated by the operation processor; (O’neil paragraph 5 teaching the MSOM of the machine is configured to cooperate with the MSAM to implement adjustments. O’neil paragraph 25 the constant flow software module is an embodiment of the machine settings optimization module (MSOM) which will alter the engine RPM, Machine Speed, Rotor speed, etc. to maintain a constant flow of material. O’neil paragraph 44 teaching that the machine setting adjustment module (MSAM) can determine how machine settings are to be adjusted. The MSAM can include a look-up table of optimized adjusted values for particular parameters, such as speed and rpm. Changes may be implemented via control signal transmitted to the telemetry unit (TU) over the network, which can then be provided to the appropriate control node via the CAN bus to adjust machine and implement settings such as machine speed, rpm, implement height, conveyor speed, etc.)

and handling trees in accordance with a performance level based on the irregular power need. (O’neil paragraph 25 teaching that for example when a section of land is less dense of crops the machine will speed up and in a more dense area of crops the machine will slow down.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of Eklund and O’neil to incorporate further comprising: determining from the worksite situation data an irregular power need; sending a signal to process power settings generated by the operation processor; and handling trees in accordance with a performance level based on the irregular power need with the motivation of automatically adjusting operational parameters based on received information. (O’neil paragraph 31)

Referring to claim 19,

Sorvik further discloses10Attorney Docket: P26244-US-ORD determining by the operation processor from the worksite situation data an irregular shaped tree capable of impacting process quality or quantity; (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 8 lines 49-60 disclosing a reproduction device is arranged in connection with sawing intake to reproduce an end surface of the piece of timber before the sawing and registers and stores this information with respect to shape and/or growth which may produce analysis with respect to growth. Additionally correction of harvesting plans may occur.)

and sending a signal to a production setting unit by the operation processor, where the signal is suitable for processing the irregular shaped tree.  (Sorvik column 8 lines 26-32 disclosing that the information about the harvested from the computer is transmitted to the operating centre and the operating centre may send signals appropriate for controlling the harvesting work of the harvesting machine such that the harvesting can be focused on a particular assortment during a period of time. Sorvik column 13 lines 9-22 disclosing that the 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sorvik. (US Patent No. 6,341,632) in view of O’neil (WO 2013096716), Havimaki et al. (US 20120323453), and Eklund et al. (US 20100198466).

	Referring to claim 20,

Sorvik in view of O’neil does not disclose determining by the operation processor from worksite situation data a load for moving logs over a terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route.

However Havimaki further teaches: 

determining by the operation processor from worksite situation data a load for moving logs over a terrain; (Havimaki paragraph 98 teaching the magnitude of a given load a machine is monitored and one or more control parameters of the forest machine are influenced on the basis of this. This may be utilized such that if the machine detects a heavy load in a loader or in a cargo space of the machine it may adapt the speed of rotation and the torque of the machine to be higher than usual. If the analysis of the parameters indicates that the operation or control of the machine needs to be improved, the erroneous control may be corrected, independently of the user without any notice to the user.)

and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route. (Havimaki paragraph 79 the invention enables one or more control parameters controlling the operation of the machine to be influenced, a control parameter may be a control signal transmitted to a motor or an actuator.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil and Havimaki to incorporate determining by the operation processor from worksite situation data a load for moving logs over a terrain; and sending a signal to a propulsion setting generated by the operation processor suitable to generate sufficient transport power before arriving at the portion of the route with the motivation of having a machine automatically implement adjustments as necessary when performing an operation (transporting logs). (Havimaki paragraph 41)

Sorvik in view of O’neil and Havimaki does not disclose receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain.

 receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain. (Eklund paragraph 16 teaching the method comprises the step of informing the operator of occurrences along a travel path of the work cycle, which occurrences have an impact on operation of the work machine in an optimum way with regard to said specific parameter, and instructing the operator how to operate the work machine past the positions of the occurrences. For example, the instructions may comprise a favourable route past the occurrence and/or operating instructions with regard to braking and/or acceleration and/or steering. Eklund paragraph 77 teaching the operator is notified where (at which point along the travel path) and/or how (depression of accelerator pedal) the machine should be accelerated. For example, he may be notified via an automatically inflicted vibration of the accelerator pedal. For example, an optimized gas throttle (gas pedal deflection) is notified for example when driving uphill and/or downhill and/or during cornering. Eklund paragraph 88 teaching several laps of the work cycle may be used for establishing the operating instructions. Further, information from several work machines may be used for establishing the operating instructions. The plurality of work cycle laps for establishing the operating instructions may be performed by a single work machine, or by different work machines. Thus, established operating instructions may be altered continuously in response to new information.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Sorvik in view of O’neil, Havimaki, and Eklund to incorporate receiving information from the navigation data, which includes data from another forestry machine on the worksite indicative of a rise in transportation power need at a certain portion of a route over the terrain with the motivation of incorporating information gathered from prior work machines that performed a work cycle to update applicable operating instructions (Eklund paragraph 88) such as what points in a travel path a machine should be accelerated. (Eklund paragraph 77)
Response to Arguments
Applicant’s arguments filed December 21, 2020 have been fully considered.
In response to the applicant’s arguments on pages 6-8, regarding the art rejections the examiner respectfully disagrees. 
Regarding applicant’s argument for claim 1 and corresponding dependent claims applicant argues that Sorvik fails to disclose “the data including worksite preparation data that includes data from other vehicles on the worksite”. The examiner has further clarified the application of the cited portion of Sorvik at least discloses worksite situation data. The examiner additionally notes that the examiner had to provide prior art that discloses “received or detected data from the data including worksite preparation data that includes data from other vehicles on the worksite, navigation data, or worksite situation data” and that only the worksite preparation data includes data from other vehicles.  Therefore the examiner only needed to provide disclosure of 1 of the 3 potential types of received or detected data. 
worksite situation data that is shared with other vehicles on the worksite”. The examiner has further clarified the application of the cited portion of Sorvik at least discloses worksite preparation data in addition to the identification of the non-positively recited amended subject matter. The examiner additionally notes that the examiner had to provide prior art that discloses “a sensor for detecting data comprising worksite preparation data, navigation data, or worksite situation data that is shared with other vehicles on the worksite” and that only the worksite situation data that is shared with other vehicles on the worksite. Therefore the examiner only needed to provide disclosure of 1 of the 3 potential types of detected data.
Regarding applicant’s argument for claim 16 and corresponding dependent claims applicant’s argument are directed to the newly added subject matter “detecting or receiving data from an information source, which includes data shared by other vehicles on the worksite, the data including worksite preparation data, navigation data, or worksite situation data.”  Therefore this argument is moot in view of the newly cited prior art. 
Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent


/M.J.M./
Examiner, Art Unit 3689

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689